Citation Nr: 0623696	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  94-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant had active service from January 4, 1972 to 
January 25, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, that is related to his active service; his 
primary diagnosis is personality disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				   I.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  During 
the pendency of this appeal, revisions were made to 38 C.F.R. 
§ 3.304(f).  However, those changes are essentially 
immaterial in this matter.  Under the old regulation, the 
language required a clear diagnosis of PTSD whereas in the 
newer regulation, effective in March 1997, PTSD must be 
diagnosed in accordance with 38 C.F.R. § 4.125(a).  Here, as 
is discussed infra, the Board has concluded that the 
appellant does not have PTSD under either version of the 
regulation.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence does not show, 
that he participated in combat.  In addition, the claimed 
stressors are not related to combat.  The veteran is arguing 
that his PTSD is a result of an in-service personal assault.    

Here, the appellant has alleged numerous stressors, including 
through a multitude of letters, which include one occasion 
where his drill instructor grabbed him by the throat, choked 
him, and threatened to kill him.  Another episode involving 
the appellant's drill instructor which the appellant 
described include an occasion where the drill instructor 
overturned the appellant's mattress causing the appellant to 
fall to the floor.  He also stated that there were occasions 
in which the drill instructor stomped and kicked him, 
threatening the appellant that the next time he would kill 
the appellant.  The appellant also described an episode in 
the latrine in which he became involved in a physical 
altercation with four other recruits.  The appellant also 
alleged a sexual assault by a male sergeant.  

At the outset, the Board notes that none of the veteran's 
alleged in-service stressors have been independently 
verified.  However, the record does contain lay statements by 
the appellant's family members, in which they attest to the 
appellant's post-service behavioral changes.  Nonetheless, 
the Board stresses that whether the appellant was exposed to 
a stressor is not material.  Even conceding exposure to a 
stressor, in light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
appellant has PTSD, the claim still fails.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).   
 
The appellant's service medical records include a January 20, 
1972 report which stated that the veteran was medically unfit 
for enlistment or induction into military service because of 
a personality disorder.  The diagnosis was emotionally 
unstable personality, chronic, severe, manifested by poor 
impulse control, marked anxiety, homicidal fantasies, and 
emotional immaturity.  Again, the appellant's brief period of 
active service was from January 4, 1972 to January 25, 1972.

As for the post-service medical evidence, the record contains 
numerous psychiatric treatment reports and the record 
reflects that the veteran has had substance abuse/alcohol 
dependence problems in the past.  Included in the claims 
folder are recent medical reports which both diagnose the 
appellant with PTSD and relate such condition to his brief 
period of active service.  For example, an August 13, 2000 
report from Dr. David Amsellem listed an Axis I diagnosis of 
PTSD.  In an August 27, 2000 letter, Dr. Amsellem stated that 
he had reviewed the appellant's file and medical records.  He 
further stated that it was his opinion that the appellant's 
PTSD was more likely than not attributable to his military 
service.  Additionally, an August 2000 medical report from 
Dr. Daniel Y. Patterson listed an Axis I diagnosis of PTSD, 
chronic, and stated that the appellant's PTSD was more likely 
than not attributable to military service.    

Also of record is a July 2004 VA examination report, in which 
it was specifically stated that the seven volumes of the 
appellant's claims folder were all reviewed in detail prior 
to the examination.  Such is evidenced by a review of the 
examination report.  The examiner relayed the aforementioned 
alleged in-service stressors and concluded that basic 
training was a traumatic event for the appellant.  He stated 
further that the veteran's predisposing factors were not 
causative or precipitating agents.  The examiner stressed 
that, in his opinion, the precipitating agent or traumatic 
event for the onset of symptoms of PTSD in the appellant was 
his brief period of active service.   The examiner also 
specifically referenced the lay statements submitted in 
support of the appellant's claim from his family members.  He 
stated that, in his opinion, "there are enough observations 
immediately following [the appellant's] release from active 
duty to indicate presumptively that [the appellant] was 
seriously mentally impaired by a period, although brief, of 
military active duty."  The examiner described the veteran's 
current symptoms, but also noted that the veteran had had 
numerous psychiatric hospitalizations.  It was noted that the 
appellant reported having ceased imbibing alcohol five years 
prior.  The examination report lists Axis I diagnoses of 
PTSD, chronic, and alcohol dependence in full, sustained 
remission.  The examiner stated, that in his opinion, the 
appellant "does meet all criteria for the diagnosis of 
[p]osttraumatic [s]tress [d]isorder with the associated 
trauma being the period of active military service."  The 
examiner emphasized that all of the PTSD symptoms had 
continued even after the appellant stopped drinking alcohol.

Finally, the claims folder contains an independent medical 
expert opinion report by Dr. Gregory Gordon.  It is stated in 
the report that Dr. Gordon is a Board Certified Physician of 
Psychiatry and Internal Medicine and an Assistant Professor 
with the Departments of Psychiatry and Internal Medicine at 
the University of Mississippi Medical Center.  Additionally, 
it is indicated that Dr. Gordon worked for a six month period 
at a VA Outpatient Clinic involved with treatment of Vietnam 
veteran era PTSD cases.  He stated that he personally 
reviewed the voluminous evidence constituting the appellant's 
claims folder over the course of many hours.  Dr. Gordon 
stated, "it is clear and unmistakable that [the appellant] 
was having evidence to support a personality disorder prior 
to his entry into the military."  To support this statement, 
he refers to numerous documents within the claims folder.  
Dr. Gordon indicated that he was able to recognize 
personality disorders because his training and experience had 
involved, to a great extent, personality disorders.  In this 
regard, he stated that he spent 12 months at the University 
of Rochester being trained in dialectical behavioral therapy, 
which involves the treatment of borderline personality 
disorder, and also that he was the primary instructor on 
personality disorders at the University of Mississippi.  He 
stated that personality disorders often begin during 
adolescence and early adulthood and that a diagnosis of a 
personality disorder tends not to be made prior to the age of 
18 unless there is significant evidence to show that a 
personality disorder is well entrenched.  The appellant's 
alleged stressors are noted, as well as the absence of any 
objective evidence in the claims folder to support the 
appellant's assertions.  Dr. Gordon remarked that the 
appellant's alleged in-service stressors were only reported 
after a claim for entitlement had been filed and that 
"[t]his type of self-reporting would be typical for a person 
with personality disorder who might be over exaggerating or 
self-dramatizing an event for a specific goal or purpose."  
Here, it was stated that such goal would be to receive 
compensation from VA and that this was consistent with a 
personality disorder and not consistent with PTSD.  Dr. 
Gordon stressed that, despite numerous psychiatric 
hospitalizations and treatment, the appellant was not 
diagnosed with PTSD prior to fling his claim with VA.  In 
this regard, it was emphasized that none of the examiners 
diagnosing PTSD made any efforts to substantiate their 
diagnosis with historically accurate information, which he 
noted was a common practice in clinical psychiatry.  He did 
specifically comment on the report from Dr. Stephen B. 
Levenberg, in which it was noted that the MMPI-II was 
administered to the appellant.  The Board notes that Dr. 
Levenberg did not have the claims folder available to him for 
review in conjunction with the examination.  Dr. Levenberg 
stated that the MMPI was consistent with PTSD, and also that 
the MMPI indicated personality disorders with elevated scales 
of histrionics.  Dr. Gordon noted that there were 
inconsistencies in the appellant's history provided to Dr. 
Levenberg versus elsewhere in the claims folder and that Dr. 
Levenberg's report is based on information which is not 
accurate.  Therefore, he stated, the diagnosis cannot be 
accurate.  He remarked that the way the appellant presented 
information after his claim was filed is clear and without 
mistake part of a pattern of personality disorder.  Dr. 
Gordon concluded that he found that there was no direct 
evidence to "support and accurately collaborate" a 
diagnosis of PTSD related to the appellant's military 
service.  He acknowledged that the appellant had received 
many diagnoses, but stated that he believed that "the 
correct, appropriate and recurring diagnosis involving a 
personality disorder is the major diagnosis."  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  

The Board affords significant probative weight to the July 
2004 VA examination report in which PTSD was diagnosed and 
related to the appellant's brief period of active service, as 
the examiner conducted a longitudinal review of the multiple 
volumes comprising the appellant's claims folder.  
Additionally, he specifically referenced the lay statements 
from family members submitted in support of the appellant's 
claim.  However, the Board finds that the independent medical 
expert opinion report by Dr. Gordon is the most probative 
evidence of record.  Dr. Gordon, too, conducted an extensive 
review of the multiple volumes of the appellant's claims 
folder.  Additionally, the Board emphasizes Dr. Gordon's 
extensive medical credentials and the detailed reasons and 
bases provided, discussed supra, for his conclusion.  It is 
stressed that the Board may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim that he has PTSD related to his brief 
period of active service.  

The Board acknowledges that the appellant has been diagnosed 
with psychiatric conditions other than PTSD.  For example, an 
October 1995 report from Dr. Robert W. O'Donnell diagnosed 
bipolar disorder and related it the appellant's military 
service.  Although it appears as though Dr. O'Donnell had 
some records available to him, he did not have the 
appellant's claims folder for review.  Furthermore, for the 
reasons articulated above, the Board reiterates that it finds 
the report by Dr. Gordon to be the most probative evidence of 
record.  The only current diagnosis reflected in Dr. Gordon's 
report is a personality disorder and a personality disorder 
is not a disease or injury within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  Accordingly, the 
appellant's claim must be denied.  

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 
  
As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, November 2001 and December 2003 
letters informed the appellant of what the evidence needed to 
show in order to establish entitlement to service connection.  
The December 2003 letter also informed the appellant of VA's 
duty to assist him in obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the November 2001 VCAA notice letter 
did inform the appellant of what evidence and information VA 
needed and provided a list of those things for the appellant 
to send to VA.  Additionally, the appellant was requested to 
submit a VA Form 21-4142 for each medical provider from whom 
VA was to obtain records.  Thus, there has been substantial 
compliance with this "fourth element."    

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the enactment of the VCAA, any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  For example, after the VCAA letters were 
sent to the appellant the claim was readjudicated by the AOJ 
in the October 2004 and September 2005 supplemental 
statements of the case.  

Finally, it is noted that the appellant submitted a VA 
progress note to the Board in July 2006.  Although this 
report notes that the appellant had a history of PTSD, the 
progress note itself relates to treatment for injuries 
sustained during an incident wherein he apparently attempted 
to steal a bicycle.  Accordingly, this evidence is not 
relevant to the claim on appeal and, concomitantly, failure 
of the AOJ to have considered such evidence in the first 
instance is harmless error.     

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
        

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


